[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                                U.S. COURT OF APPEALS
                                          No. 10-11798            ELEVENTH CIRCUIT
                                      Non-Argument Calendar
                                   ________________________           DEC 15, 2010
                                                                       JOHN LEY
                                 D.C. Docket No. 6:09-cv-01783-JA        CLERK

                                    BKCY No. 3:00-bk-05003-JAF


In Re: Joseph R. O'Lone,

                                           Debtor.

____________________________________________________
JOSEPH R. O’LONE,

lllllllllllllllllllllllllllllllllllllllllllllllll                     Plaintiff-Appellant,

                                                     versus

SOCIAL SECURITY ADMINISTRATION,

llllllllllllllllllllllllllllllllllllllllllllll                      Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                            (December 15, 2010)

Before BLACK, HULL and MARTIN, Circuit Judges.

PER CURIAM:
       Joseph O’Lone, the debtor below, proceeding pro se, appeals the district

court’s order affirming the bankruptcy court’s order denying his motion for

sanctions against the Social Security Administration (“SSA”), based on a claim

that the SSA violated a settlement agreement entered into between the parties.

After review, we affirm.1

       Under an abuse-of-discretion standard, we “must affirm unless [it finds] that

the [lower] court has made a clear error of judgment, or has applied the wrong

legal standard.” Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1238

(11th Cir. 2007) (quotation omitted). We generally do not disturb the bankruptcy

court’s credibility determinations, see In re Englander, 95 F.3d 1028, 1030 (11th

Cir. 1996), because the bankruptcy court is best able to assess the credibility and

evidentiary content of the testimony of the witnesses before it, see In re Chalik,

748 F.2d 616, 619 (11th Cir. 1984). In other contexts, we have stated that we

would not disturb a district judge’s credibility finding unless a witness’s testimony

is unbelievable on its face. See United States v. Calderon, 127 F.3d 1314, 1325

(11th Cir. 1997) (holding that testimony is incredible as a matter of law when it is

“unbelievable on its face” and relates to “facts that the witness physically could


       1
        We review the bankruptcy court’s factual findings for clear error and resolve legal
questions de novo. In re Int’l Pharmacy & Discount II, Inc., 443 F.3d 767, 770 (11th Cir. 2005).
Additionally, we review a bankruptcy court’s decision whether or not to impose sanctions for an
abuse of discretion. See In re Mroz, 65 F.3d 1567, 1571-72 (11th Cir. 1995).

                                               2
not have possibly observed or events that could not have occurred under the laws

of nature”).

      “[W]hen the district court has affirmed the bankruptcy court’s findings . . .

we will apply the clearly erroneous doctrine with particular rigor.” In re Jet

Florida Sys., Inc., 861 F.2d 1555, 1558 (11th Cir. 1988). “A decision that is

contrary to the law plainly is an abuse of discretion.” Id. “[A]n abuse of

discretion standard recognizes that there is a range of choices within which we

will not reverse the district court even if we might have reached a different

decision.” Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1226 (11th Cir.

2005).

      Title 11 of the United States Code governs bankruptcy proceedings.

Section 105 of Title 11 provides in part:

      The court may issue any order, process, or judgment that is necessary

      or appropriate to carry out the provisions of this title. No provision of

      this title providing for the raising of an issue by a party in interest

      shall be construed to preclude the court from, sua sponte, taking any

      action or making any determination necessary or appropriate to

      enforce or implement court orders or rules, or to prevent an abuse of

      process.



                                            3
11 U.S.C. § 105(a) (emphasis added). A bankruptcy court is entitled to use its

statutory sanctioning authority under § 105(a) for a violation of a post-discharge

injunction order only if the party willfully violated the discharge order. In re

Hardy, 97 F.3d 1384, 1389-90 (11th Cir. 1996).

      Bankruptcy courts also have inherent powers to impose sanctions for certain

conduct, notwithstanding the existence of rules or statutes authorizing sanctions

for the same conduct. Mroz, 65 F.3d at 1575; see also In re Sunshine Jr. Stores,

Inc., 456 F.3d 1291, 1304 (11th Cir. 2006) (recognizing the inherent power of

federal courts, including bankruptcy courts, to impose sanctions on parties and

lawyers). Because of their “potent” nature, “inherent powers must be exercised

with restraint and discretion.” Mroz, 65 F.3d at 1575 (quoting Chambers v.

NASCO, Inc., 501 U.S. 32, 43-44 (1991)) (citation and footnote omitted). “A

primary aspect of that discretion is the ability to fashion an appropriate sanction

for conduct which abuses the judicial process.” Id. (quotation omitted).

      In using this inherent power, the bankruptcy court must make a finding of

bad faith. In re Walker, 532 F.3d 1304, 1309 (11th Cir. 2008). A court may

assess attorney’s fees against a party or counsel if he “acted in bad faith,

vexatiously, wantonly, or for oppressive reasons.” Chambers, 501 U.S. at 45-46

(quotation omitted). For example, sanctions are appropriate if the court finds that



                                           4
the responsible party practiced fraud on it, defiled “the very temple of justice,” or

showed “bad faith by delaying or disrupting the litigation or by hampering

enforcement of a court order.” Id. at 46 (quotations omitted). “If particularly

egregious, the pursuit of a claim without reasonable inquiry into the underlying

facts can be the basis for a finding of bad faith.” Barnes v. Dalton, 158 F.3d 1212,

1214 (11th Cir. 1998).

      Here, the bankruptcy court did not abuse its discretion by denying O’Lone’s

sanctions motion, as the evidence supports its finding that the SSA did not breach

the settlement agreement. Accordingly, we affirm.

      AFFIRMED.




                                          5